NUMBER 13-18-00132-CR AND 13-18-00133-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CRISTOBAL GARCIA,                                                            Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On Appeal from the 36th District Court
                       of San Patricio County, Texas.


                                     ORDER
              Before Justices Rodriguez, Contreras, and Hinojosa
                               Order Per Curiam

       Appellant, Cristobal Garcia, filed notices of appeal with this Court from his

conviction in trial court cause numbers S-17-03337CR and S-17-3338CR.             The trial

court’s certifications of the defendant’s right to appeal show that defendant has the right

of appeal and that the defendant has waived the right to appeal. See TEX. R. APP. P.

25.2(a)(2).
       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if a certification showing that a defendant has a right of appeal is not made a part of the

record. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Because of the

discrepancy of the certification, we abate and remand this case to the trial court for

re-certification of appellant's right of appeal. See TEX. R. APP. P. 34.5(c), 44.3, 44.4.

       On remand, the trial court shall immediately issue notice of a hearing and

accordingly conduct a hearing addressing the foregoing matter. We further direct that,

after conducting the hearing, the trial court re-certify whether appellant has the right of

appeal. The trial court's amended certification, and any orders it enters shall be included

in a supplemental clerk's record. The trial court is directed to cause the supplemental

clerk's record to be filed with the Clerk of this Court within thirty days of the date of this

order. Should the trial court require more time to comply with the directions of this Court,

it shall request an extension prior to the expiration of this deadline.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
13th day of March, 2018.




                                              2